Citation Nr: 1510532	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  He also has eight months of unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2012, the Board remanded the case for additional development.  Unfortunately, the case must be remanded again, as will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a May 2010 VA Form 9, the Veteran requested a Travel Board hearing.  A June 2012 letter notified him of the date time, and place of the hearing.  See 38 C.F.R. 
§ 20.704(b) (2014).  He did not report for the July 2012 hearing.  

In November 2012, the Board determined that the Veteran may not have received notification of the July 2012 hearing.  Although the June 2012 letter was not returned to the RO as undeliverable, the September 2012 appeal certification letter (which was sent to the same address as the June 2012 letter) was returned as undeliverable.  The Board remanded the case so that a hearing could be scheduled provided the Veteran's current address could be confirmed.

The RO scheduled another hearing for July 2014.  A June 2014 letter notified the Veteran of the date time, and place of the hearing.  See 38 C.F.R. § 20.704(b).  He did not report.  

It appears that the June 2014 letter was sent to the wrong address even though the Veteran provided his current address in a May 2014 correspondence.  The Board notes that a February 2015 response to the Veteran's Freedom of Information (FOIA) request sent to the address contained in the May 2014 correspondence has not been returned.  Thus, another attempt should be made to schedule the Veteran for his requested hearing.  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO, with appropriate notification to the Veteran and his representative.  After a Travel Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

